969 So.2d 1145 (2007)
Benjamin SAENZ, Appellant,
v.
PATCO TRANSPORT, INC., et al., Appellee.
No. 5D07-646.
District Court of Appeal of Florida, Fifth District.
November 16, 2007.
Bill J. McCabe, Longwood, and Chadwick J. Lawrence, Kissimmee, for Appellant.
M. Jennifer Moorhead, of Hassell, Moorhead & Carroll, Daytona Beach, for Appellee.
PER CURIAM.
Benjamin Saenz appeals an order dismissing his personal injury action with prejudice. The trial court dismissed the action after finding that Saenz' repeated attempts during discovery to conceal material facts related to his medical condition and work history amounted to a fraud on the court. Dismissal for fraud is only warranted "where `it can be demonstrated, clearly and convincingly, that a party has sentiently set in motion some unconscionable scheme calculated to interfere with the judicial system's ability to impartially adjudicate a matter by improperly influencing the trier of fact or unfairly hampering the presentation of the opposing party's claim or defense.'" Gehrmann v. City of Orlando, 962 So.2d 1059, 1061 (Fla. 5th DCA 2007) (quoting Cox v. Burke, 706 So.2d 43, 46 (Fla. 5th DCA 1998)). Whether Saenz' false discovery responses rise to a level justifying dismissal under this standard presents a close question. However, a "trial court has the inherent authority, within the exercise of sound judicial discretion, to dismiss an action when a plaintiff has perpetrated a fraud on the court." Id. at 1062. Having carefully considered the record and the arguments of each party, *1146 we find no abuse of discretion in the trial court's decision.
AFFIRMED.
PALMER, C.J., PLEUS and LAWSON, JJ., concur.